                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT



    IN THE MATTER OF THE COMPLAINT                 :
    of                                             :
    ALAN FELGATE and JOHN ALLEN WALKER,            :        No. 3:18-cv-910 (VLB)
    as Owners of a 1987 Flying Junior Sailboat,    :
    for Exoneration from or                        :
    Limitation of Liability,                       :
    Petitioners                                    :
                                                   :
    IN THE MATTER OF THE COMPLAINT                 :
    of                                             :        No. 3:17-cv-1286 (VLB)
    CLINTON SAILING CLUB                           :
    as Owner of a 1987 Flying Junior Sailboat,     :
    for Exoneration from or                        :        March 30, 2020
    Limitation of Liability,                       :
    Petitioners                                    :
                                                   :



                       Ruling on Petitioners’ Objection [Dkt. 80]
      Claimant Laura Farnoli, as parent and next friend of Julia Farnoli, (“Claimant”)

filed two motions to dismiss for lack of subject matter jurisdiction. [Dkt. 46 (Mot.

Dismiss as to Felgate and Walker), Dkt. 60 (Mot. Dismiss as to Clinton Sailing

Club)]. 1 Though the motions are styled as “motions to dismiss for lack of subject

matter jurisdiction,” the issues they address—ownership, knowledge, and privity—

do not go to subject-matter jurisdiction, but instead to the substance of the

limitation action. The motions were filed after discovery and after the deadline for

summary judgment. [Dkts. 26, 27]. Both parties submitted evidence outside of the

pleadings. See, e.g., [Dkt. 51 (Felgate and Walker Opp. to Mot. To Dismiss), Dkt.




1   All docket numbers refer to 3:18-cv-0910 entries unless otherwise specified.
55 (Exs. Supporting Farnoli Reply to Felgate and Walker Opp.)]; Dkt. 61-2 (Ex. to

Mot. to Dismiss as to Clinton Sailing Club); 3:17-cv-1286 Dkt. 41 at 3 (Clinton Sailing

Club Opp.) (referring to exhibits)(]. The Court recently notified the parties that, in

the absence of an objection, the Court would treat the Motions to Dismiss as

Motions for Summary Judgment. [Dkt. 79]. Petitioners object. [Dkt. 80]. After

considering Petitioners’ filing, the Court overrules Petitioners’ objection for the

following reasons.

   1. Conversion of Motion to Dismiss to Motion for Summary Judgment
   “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for

summary judgment under Rule 56. All parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Where both

parties submit affidavits attached to their briefing of a motion to dismiss, Courts

find that the parties had ample opportunity to present pertinent material. Cuccolo

v. Lipsky, Goodkin & Co., 826 F. Supp. 763, 767 (S.D.N.Y. 1993) (converting motion

to dismiss to motion for summary judgment where plaintiff attached affidavit to

opposition and defendant attached affidavits to reply).

   Here, both parties have presented matters outside the pleadings on both of

Claimant’s “motions to dismiss.” Neither party contests the conversion of the

motion to dismiss to a motion for summary judgment. Therefore, the Court finds

that the conversion is proper and beneficial to judicial economy.

   2. Timeliness
    Petitioners object that, unless the motions are considered as motions to

dismiss for subject matter jurisdiction, they are untimely, and should be stricken

on that basis. [Dkt. 80].

    Federal Rule of Civil Procedure Rule 16(f) sets out that “on motion or on its own,

the court may issue any just orders, including those authorized by Rule

37(b)(2)(A)(ii)-(vii), if a party or its attorney… (c) fails to obey a scheduling or other

pretrial order.” 2

      When determining the appropriate sanction, the Court keeps in mind the
following:
          This rule confers broad discretion on a court to fashion a remedy
       appropriate to the violation. The exercise of that discretion is
       informed by the facts of each case, including among others any
       pattern of noncompliance; the relevance and probative value of the
       untimely disclosed evidence; and any prejudice to opposing parties.

Lory v. Gen. Elec. Co., 179 F.R.D. 86, 89 (N.D.N.Y. 1998).

       Considered as motions for summary judgment, Claimant’s motions are

untimely. However, the Court finds that the sanction of denial on that grounds

alone is inappropriate for the following reasons: First, Petitioners do not

demonstrate a pattern of noncompliance by Claimant. Next, considering the

motions contributes to judicial efficiency by narrowing any issues left for trial.

Finally, Petitioners have demonstrated no prejudice – Petitioners replied to both

motions, and in fact themselves provided evidence from untimely discovery. See


2
 The Court must also “order the party, its attorney, or both to pay the reasonable
expenses… incurred because of any noncompliance with [Rule 16], unless the
noncompliance was substantially jusitifed or other circumstances make an award
of expenses unjust.” Fed. R. Civ. P. 16(f)(2). Here, Petitioners have not moved for
any expenses “incurred because of any noncompliance,” so the Court does not
address the issue.
[Dkt. 77-1 (Farnoli 12/9/2019 Dep. Tr.)]. Thus, the Court declines to strike Claimant’s

motions, and overrules Petitioners’ objection.

      It is so ordered.

                                                     ___________/s/______________

                                                        Honorable Vanessa L. Bryant

                                                               District of Connecticut

Dated at Hartford, Connecticut: March 30, 2020
